Exhibit 10.9


TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
Company:
Simpson Manufacturing Co., Inc.
 
 
Recipient:
The recipient’s name (the “Recipient”) is set forth on the Recipient’s online
award acceptance page on Morgan Stanley Smith Barney’s StockPlan Connect website
(the “Acceptance Page”) at https://www.stockplanconnect.com, which is
incorporated by reference to this Agreement.
 
 
The Number of Shares of Common Stock Subject to RSUs Granted Hereunder
(the “RSU Shares”):
The aggregate number of shares of Common Stock as stated on the Acceptance Page.
 
 
The Effective Date of the Award (the “Award Date”):
A date in _________ as determined by the Committee in its absolute discretion
and as set forth on the Acceptance Page.
 
 
The Date the RSU Shares Start To Vest
(the “Vesting Start Date”):
A date subsequent to the Award Date as determined by the Committee in its
absolute discretion and as set forth on the Acceptance Page.
 
 
Vesting Schedule
(the “Vesting Schedule”):
One fifth of the RSU Shares will vest on the first anniversary of the Vesting
Start Date and two fifths of the RSU Shares will vest on each of the second and
third anniversaries of the Vesting Start Date; provided, however, that if any of
such dates falls on a weekend or federal holiday, the applicable portion of the
RSU Shares shall vest on the immediately following business day. For example, if
the Vesting Start Date is determined by the Committee to be February 15, 2020,
then 1/5 of the RSU Shares will vest on February 16, 2021 (because February 15,
2021 is a federal holiday, President’s Day, the immediately following business
day is February 16, 2021), 2/5 of the RSU Shares will vest on each of February
15, 2022 and February 15, 2023.
 
 
Vesting Period
(the “Vesting Period”):
A period beginning on the Vesting Start Date, and ending on the third
anniversary of the Vesting Start Date; provided, however, that if such
anniversary date falls on a weekend or federal holiday, such period shall end on
the immediately following business day. See footnote 1, supra.
 
 



This TIME-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of
the Award Date stated on the Acceptance Page by and between Simpson
Manufacturing Co., Inc., a Delaware corporation (the “Company”), and the
Recipient named on the Acceptance Page, with reference to the following facts:





--------------------------------------------------------------------------------

Exhibit 10.9


Capitalized terms used and not otherwise defined in this Agreement have the
meanings ascribed to such terms in the amended and restated Simpson
Manufacturing Co., Inc. 2011 Incentive Plan effective on April 21, 2015 (as
amended and/or restated from time to time, the “Plan”). The Board has delegated
to the Committee all authority to administer the Plan. The Committee has
determined to grant to the Recipient, under the Plan, time-based Restricted
Stock Units (the “RSUs”) with respect to the RSU Shares stated on the Acceptance
Page.
To evidence the RSUs and to set forth the terms and conditions thereof, the
Company and the Recipient agree as follows:
1.Confirmation of Grant.
(a)The Company grants the RSUs to the Recipient and the Recipient agrees to
accept the RSUs and participate in the Plan, effective as of the Award Date. As
a condition of the grant, this Agreement and the RSUs shall be governed by the
terms and conditions of the Plan and shall be subject to all applicable policies
and guidelines of the Company, including the Company’s compensation recovery
policy, stock ownership, and hedging, pledging and trading policies.
(b)The RSUs shall be reflected in a bookkeeping account maintained by the
Company through the date on which the RSUs become fully vested pursuant to
section 2 or are forfeited pursuant to section 3. If and when the RSUs become
fully vested pursuant to section 2, and on the satisfaction of all other
conditions applicable to the RSUs, the RSUs not forfeited pursuant to section 3
shall be settled in the number of shares of Common Stock as provided in section
1(d) and otherwise in accordance with the Plan.
(c)The Company’s obligations under this Agreement shall be unfunded and
unsecured. No special or separate fund shall be established therefor and no
other segregation of assets shall be required or made with respect thereto. The
rights of the Recipient under this Agreement shall be no greater than those of a
general unsecured creditor of the Company.
Except as otherwise provided in this Agreement and the Plan, the RSUs shall be
settled by the issuance and delivery of the RSU Shares, or as provided in this
Section 1(d), by cash or a combination thereof (as determined by the Committee
in its sole discretion), within sixty days after the RSUs have vested pursuant
to section 2 subject to satisfaction of any other terms and conditions
applicable to the RSUs; provided, however, that to the extent the Committee
determines that any of the RSUs are subject to Code section 409A, to the extent
necessary to comply with Code section 409A, no distribution or payment of any
amount under such RSUs shall be made until the earliest of the date (i) set for
such RSUs to vest according to the Vesting Schedule (a time or fixed schedule
specified for the purpose of Code section 409A), (ii) of the Recipient’s
“separation from service” (as defined in Code section 409A), (iii) of the
Recipient’s death, or (iv) when the Recipient becomes “disabled” (as defined in
Code section 409A); and further provided that, the number of the RSU Shares
issued or delivered (or for which a cash payment is made) to the Recipient in
any calendar year, together with the number of shares of Common Stock issued or
delivered (or for which a cash payment is made) to the Recipient in the same
calendar year under any other RSU Awards, shall not exceed the annual maximum
aggregate number of shares of Common Stock issuable or deliverable under RSU
Awards as set forth in the Plan that is effective at the time of the issuance or
delivery of (or making a cash payment for) the RSU Shares. Notwithstanding the
foregoing, to the extent the Committee determines that any of the RSUs are
subject to Code section 409A and the Recipient is a Specified Employee The
determination of whether the Recipient is a Specified Employee will be made
annually by the Committee or its delegate pursuant to Code section 409A for the
12-month period ending every December 31st (the “Specified Employee
Identification Date”). The Committee’s determination shall be final and binding
on the Recipient. If the Recipient was determined by the Committee as a
Specified Employee at any time during such 12-month period ending on the
Specified Employee Identification Date, he or she shall be considered a
Specified Employee for the 12-month period commencing on the February 1st
immediately following the Specified Employee Identification Date (i.e., from
February 1st to the following January 31st), even if he or she is no longer
employed or engaged by the Company on or after the Specified Employee
Identification Date. For the purposes of this section 1(d), a “Specified
Employee” shall mean:
•
the Recipient owns 5% or more of all outstanding Common Stock;

•
the Recipient owns 1% or more of all outstanding Common Stock and has an annual
compensation of more than $150,000; and/or

(d)the Recipient is among the top 50 most highly-compensated officers of the
Company and the Subsidiaries forming a controlled group of corporations within
the meaning of Code section 1563(a) (based on total W-2 compensation plus
elective 401(k) plan deferrals) and has an annual compensation exceeding the
indexed dollar limit then in effect pursuant to Treas. Reg. § 1.409A-1(i)
promulgated under Code (which is $185,000 for 2020). on the date of his or her
“separation from service” (as defined in Code section 409A), to the extent
necessary to comply with Code section 409A, no distribution or payment of any
amount under such RSUs that is otherwise payable pursuant to this Section 1(d)
upon a separation from service shall be made before the date that is six months
after the date of the Recipient’s separation from service. In settling the RSUs
pursuant to the foregoing, the Company (or its acquirer or successor) shall have
the option (as determined by the Committee in its sole discretion) to make or
provide for a cash payment to the Recipient, in exchange for the cancellation of
the vested RSUs (or any portion thereof), in an amount equal to the product of
(A) the number of the RSU Shares under the cancelled RSUs and (B) the average
closing price of a share of Common Stock over the period ending on the date the
RSUs (or the portion thereof) become vested and starting sixty days prior to
that date. Anything herein to the contrary notwithstanding, this Agreement does
not create an obligation on the part of the Company to adopt any policy or
procedure, agree to any amendment hereto, make any arrangement, or take any
other action, to comply with Code section 409A.  The Recipient agrees and
acknowledges that the Company makes no representations that this Agreement,





--------------------------------------------------------------------------------

Exhibit 10.9


including the grant, vesting and/or delivery of the RSU Shares (or cash
equivalent), does not violate Code section 409A, and the Company shall have no
liability whatsoever to the Recipient if he or she is subject to any taxes or
penalties under Code section 409A.
2.Vesting. Subject to the terms and conditions of this Agreement and the Plan
and unless otherwise forfeited pursuant to section 3, For example, pursuant to
section 3, before the Vesting Start Date, (I) if the Recipient’s employment or
engagement with the Company or any Subsidiary is terminated by the Recipient for
any reason, or (II) if the Recipient retires, dies or becomes Disabled, the RSUs
shall be forfeited in their entirety and no distribution or payment of any
amount under such RSUs shall ever be made to the Recipient. the RSUs shall vest
(that is, the Restricted Period with respect thereto shall terminate) pursuant
to the Vesting Schedule; provided, however, that the unvested RSUs shall vest in
full during the Vesting Period on the date, (a) immediately preceding the
effective date of the Recipient’s Retirement as determined by the Committee in
relation to the RSUs: either (A) after reaching age 70 or (B) after reaching age
55 and having been employed or engaged by the Company or any Subsidiary for 15
years (provided that, if the Recipient retires after reaching age 56, for each
year after age 55, the Recipient may work one year less for the Company or any
Subsidiary, as applicable, and still be qualified for Retirement under this
sub-section (B) For example, if the Recipient retires at age 60 during the
Vesting Period, he or she only needs to have worked for the Company or the
applicable Subsidiary for 10 years to be qualified for Retirement and receive
the RSU Shares; and for example, if the Recipient retires at age 65 during the
Vesting Period, he or she only needs to have worked for the Company or the
applicable Subsidiary for 5 years to be qualified for Retirement and receive the
RSU Shares.), (b) immediately preceding the Recipient’s death or the effective
date of the Recipient’s Disability, or (c) immediately preceding the effective
date of the termination of the Recipient’s employment or engagement with the
Company or any Subsidiary by the Company or Subsidiary (which, whenever used in
this Agreement, includes any such entity’s successor) without Cause, “Cause”
means, in addition to any cause for termination as provided in any other
applicable written agreement between the Company, the applicable Subsidiary, or
the acquirer or successor of the Company or Subsidiary, and the Recipient, (i)
conviction of any felony, (ii) any material breach or violation by the Recipient
of any agreement to which the Recipient and the Company or the Subsidiary that
employs or engages the Recipient are parties or of any published policy or
guideline of the Company, (iii) any act (other than retirement or other
termination of employment or engagement) or omission to act by the Recipient
which may have a material and adverse effect on the business of the Company or
Subsidiary or on the Recipient’s ability to perform services for the Company or
Subsidiary, including habitual insobriety or substance abuse or the commission
of any crime, gross negligence, fraud or dishonesty with regard to the Company
or Subsidiary, or (iv) any material misconduct or neglect of duties and
responsibilities by the Recipient in connection with the business or affairs of
the Company or Subsidiary; provided, however, that the Recipient first shall
have received written notice, which shall specifically identify what the Company
or Subsidiary believes constitutes Cause, and if the breach, act, omission,
misconduct or neglect is capable of being cured, the Recipient shall have failed
to cure after 15 days following such notice. or by the Recipient for a Good
Reason, A “Good Reason” means the occurrence of any of the following events: (i)
a material adverse change in the functions, duties or responsibilities of the
Recipient’s position (other than a termination by the Company or Subsidiary)
which would meaningfully reduce the level, importance or scope of such position
(provided that, a change in the person, position and/or department to whom the
Recipient is required to report shall not by itself constitute a material
adverse change in the Recipient’s position), (ii) the relocation of the Company
or Subsidiary office at which the Recipient is principally located immediately
prior to a Sale Event (the “Original Office”) to a new location outside of the
metropolitan area of the Original Office or the failure to place the Recipient’s
own office in the Original Office (or at the office to which such office is
relocated which is within the metropolitan area of the Original Office), or
(iii) a material reduction in the Recipient’s base salary and incentive
compensation opportunity as in effect immediately prior to a Sale Event;
provided, however, that, within 90 days of the incident that provides the basis
for a Good Reason termination, the Recipient shall have provided the Company or
Subsidiary a written notice specifically identifying what the Recipient believes
constitutes a Good Reason, and the Company or Subsidiary shall have failed to
cure the adverse change, relocation or compensation reduction after 30 days
following such notice. in either case only in connection with or within 24
months following a Sale Event. A “Sale Event” shall mean (i) the sale or other
disposition of all or substantially all of the assets of the Company or the
Subsidiary that employs or engages the Recipient, including a majority or more
of all outstanding stock of the Subsidiary, on a consolidated basis to one or
more unrelated persons or entities, (ii) a Change in Control, or (iii) the sale
or other transfer of outstanding Common Stock to one or more unrelated persons
or entities (including by way of a merger, reorganization or consolidation in
which the outstanding Common Stock are converted into or exchanged for
securities of the successor entity) where the stockholders of the Company,
immediately prior to such sale or other transfer, would not, immediately after
such sale or transfer, beneficially own shares representing in the aggregate
more than 50 percent of the voting shares of the acquirer or surviving entity
(or its ultimate parent corporation, if any). For the purpose of sub-section
(iii) of this definition, only voting shares of the acquirer or surviving entity
(or its ultimate parent, if any) received by stockholders of the Company in
exchange for Common Stock shall be counted, and any voting shares of the
acquirer or surviving entity (or its ultimate parent, if any) already owned by
stockholders of the Company prior to the transaction shall be disregarded. The
Recipient explicitly acknowledges and agrees that the granting or vesting of the
RSUs as well as the Recipient’s holding of the RSU Shares shall be subject to
all applicable policies and guidelines of the Company, including the Company’s
compensation recovery, stock ownership, and hedging, pledging and trading
policies.


3.Forfeiture. Anything herein to the contrary notwithstanding, (a) all RSUs that
are not vested in accordance with section 2 shall terminate immediately and be
forfeited in their entirety if and at such time as (i) the Recipient ceases to
be an Employee, Outside Director or Consultant, as the case may be, or (ii) 24
months have passed immediately following a Sale Event (provided that, in the
event the surviving or acquiring entity or the new entity resulting from a Sale
Event substitutes a similar equity award for the RSUs, such award will continue
in accordance with its own terms and conditions), and (b) all RSUs, to the
extent not theretofore settled in accordance with section 1(d), shall terminate
immediately and be forfeited in their entirety when and as provided in section
13(I) of the Plan.





--------------------------------------------------------------------------------

Exhibit 10.9




4.Tax Withholding. Pursuant to section 10 of the Plan, the Company may require
the Recipient to enter into an arrangement providing for the payment in cash,
Common Stock or otherwise by the Recipient to the Company of any tax withholding
obligation of the Company arising by reason of (a) the granting or vesting of
the RSUs, (b) the lapse of any substantial risk of forfeiture to which the RSUs
or the RSU Shares are subject, or (c) the disposition of the RSUs or the RSU
Shares, to the extent such arrangement does not cause a loss of the Section
16(b) exemption pursuant to Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended.


5.Representations and Warranties of the Company. The Company represents and
warrants to the Recipient that the RSU Shares, when issued and delivered on the
vesting of the RSUs in accordance with this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable.


6.Recipient Representations. The Recipient represents and warrants to the
Company that the Recipient has received and read this Agreement and the Plan,
that the Recipient has consulted with the Recipient’s own legal, financial and
other advisers regarding this Agreement and the Plan to the extent that the
Recipient considered necessary or appropriate, that the Recipient fully
understands and accepts all of the terms and conditions of this Agreement and
the Plan, and that the Recipient is relying solely on the Recipient’s own
advisers with respect to the tax consequences of this Agreement and the RSUs.


7.Change in Control. Notwithstanding section 9 of the Plan, a Change in Control
shall be treated as a Sale Event with respect to the RSUs granted hereunder.
8.Adjustments to Reflect Capital Changes. Subject to and except as otherwise
provided in section 9 of the Plan, the number and kind of shares subject to the
RSUs shall be appropriately adjusted, as the Committee may determine pursuant to
section 11 of the Plan, to reflect any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination, exchange
of shares, split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution to common stockholders other than normal
cash dividends.
9.No Rights as Stockholder. Neither the granting or vesting of the RSUs nor the
issuance or delivery of the RSU Shares shall entitle the Recipient, as such, or
any of the Recipient’s Beneficiaries or Personal Representative, to any rights
of a stockholder of the Company, unless and until the RSU Shares are registered
on the Company’s records in the name or names of the Recipient or the
Recipient’s Beneficiaries or Personal Representative, as the case may be, and
then only with respect to such RSU Shares so registered.
10.No Right to Continued Employment. Nothing in this Agreement shall confer on
the Recipient any right to continue in the employment of, or service to, the
Company or any Subsidiary or limit, interfere with or otherwise affect in any
way the right of the Company or any Subsidiary to terminate the Recipient’s
employment or service at any time. If the Award of the RSUs is in connection
with the Recipient’s performance of services as a Consultant or Outside
Director, references to employment, employee and similar terms shall be deemed
to include the performance of services as a Consultant or an Outside Director,
as the case may be; provided that no rights as an Employee shall arise by reason
of the use of such terms.
11.Regulatory Compliance. Notwithstanding anything herein to the contrary, the
issuance and delivery of the RSU Shares shall in all events be subject to and
governed by section 13(C) of the Plan.
12.Notices. Any notice, consent, demand or other communication to be given under
or in connection with this Agreement shall be in writing and shall be deemed
duly given and received when delivered personally, when transmitted by
facsimile, one business day after being deposited for next-day delivery with a
nationally recognized overnight delivery service, or three days after being
mailed by first class mail, charges or postage prepaid, properly addressed, if
to the Company, at its principal office in California, and, if to the Recipient,
at the Recipient’s address on the Company’s records. Either party may change
such party’s address or facsimile number from time to time by notice hereunder
to the other.
13.Entire Agreement. This Agreement and the Plan together contain the entire
agreement of the parties and supersede all prior or contemporaneous
negotiations, correspondence, understandings and agreements, whether written or
oral, between the parties, regarding the RSUs. The Recipient specifically
acknowledges and agrees that all descriptions of the RSUs in any prior letters,
memoranda or other documents provided to him or her by the Company or any
Subsidiary are hereby replaced and superseded in their entirety by this
Agreement and shall be of no further force or effect. To the extent there is any
inconsistency between the descriptions of any such documents and the terms of
this Agreement, the terms of this Agreement shall prevail.
14.Amendment. This Agreement may be amended, modified or supplemented only by a
written instrument signed by the Recipient and the Company.
15.Assignment. The Recipient shall not sell, assign, transfer, pledge,
hypothecate or otherwise encumber or dispose of this Agreement, any of the RSUs
or any other rights hereunder, and shall not delegate any duties hereunder,
except only as may be permitted pursuant to section 13(B) of the Plan, and any
such action or transaction that may otherwise be attempted or purported by the
Recipient shall be void and of no effect; provided, however, that this section
15 does not restrict the sale, assignment, transfer, pledging, hypothecation or
other encumbrance or disposal of RSU Shares that have fully vested.





--------------------------------------------------------------------------------

Exhibit 10.9


16.Successors. Subject to section 15, this Agreement shall bind and inure to the
benefit of the Company and the Recipient and their respective successors,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives. Nothing in this Agreement, express or implied, is intended to
confer on any other Person any right or benefit in or under this Agreement or
the Plan.
17.Separate Payments. All amounts payable in connection with the RSUs hereunder
or any other Awards granted under the Plan shall be treated as separate payments
for the purposes of Code section 409A.
18.Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware.
19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
20.Order of Precedence and Construction. This Agreement, the RSUs and the RSU
Shares are subject to all provisions of the Plan (a copy of which is attached
hereto as Exhibit A), including the Restricted Stock Unit provisions of section
6 thereof, and are further subject to all interpretations and amendments thereto
that may from time to time be adopted pursuant to the Plan. In the event of any
inconsistency between any provision of this Agreement and any provision of the
Plan, the provision of the Plan shall govern. The headings of sections herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction or interpretation of any provision hereof. Whenever
the context requires, the use in this Agreement of the singular number shall be
deemed to include the plural and vice versa, and each gender shall be deemed to
include each other gender. References herein to sections refer to sections of
this Agreement, except as otherwise stated. The meaning of general words is not
limited by specific examples introduced by “includes”, “including”, “for
example”, “such as” or similar expressions, which shall be deemed to be followed
by the phrase “without limitation”.
21.Further Assurances. The Recipient agrees to do and perform all acts and
execute and deliver all additional documents, instruments and agreements as the
Company or the Committee may reasonably request in connection with this
Agreement.
22.Data Privacy. Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Recipient’s
personal data as described in this Agreement by and among, as applicable,
Recipient’s employer, the Company, and any Subsidiary for the exclusive purposes
of implementing, administering, and managing Recipient’s participation in the
Plan. Recipient understands that the Company and the employing Subsidiary may
hold certain personal information about Recipient, including, but not limited
to, Recipient’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
and any shares of stock or directorships held in the Company or any Subsidiary,
details of all RSUs or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Recipient’s favor
(“Personal Data”). Recipient understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these entities may be located in Recipient’s
country, or elsewhere, and that the third parties’ country may have different
data privacy laws and protections than Recipient’s country. Recipient
understands that he or she may request a list with the names and addresses of
any potential third parties in receipt of the Personal Data by contacting the
Company’s Equity Plans Administrator. Recipient authorizes the third parties to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing
Recipient’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom
Recipient may elect to deposit any RSU Shares received upon vest of the RSUs.
Recipient understands that Personal Data will be held as long as is necessary to
administer and manage Recipient’s participation in the Plan. Recipient
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the Company’s Equity
Plans Administrator. Recipient understands that refusal or withdrawal of consent
may affect Recipient’s ability to realize benefits from the RSUs. For more
information on the consequences of Recipient’s refusal to consent or withdrawal
of consent, Recipient understands that he or she may contact the Company’s
Equity Plans Administrator.
23.Electronic Delivery. The Company may, in its sole discretion, decide (a) to
deliver or effect by electronic means any documents or communications related to
the RSUs granted under the Plan, Recipient’s participation in the Plan, or
future Awards that may be granted under the Plan or (b) to request by electronic
means Recipient’s consent to participate in the Plan and other communications
related to the RSUs or the Plan. Recipient hereby consents to receive such
documents and communications by electronic delivery and, if requested, to agree
to participate in the Plan and deliver or effect such other communications
through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.


[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.9


IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
by or on behalf of the Company and the Recipient as of the Award Date.
COMPANY:


SIMPSON MANUFACTURING CO., INC.




By    ___________________________________
Authorized Signatory for the Compensation
and Leadership Development Committee
of the Board of Directors




ACCEPTANCE OF AGREEMENT: Through the electronic submission of his or her consent
to this Restricted Stock Unit Agreement in accordance with the instructions on
Morgan Stanley Smith Barney’s StockPlan Connect website, the Recipient hereby
confirms, ratifies, approves and accepts all of the terms and conditions of this
Restricted Stock Unit Agreement.





